Appeal by defendant from a judgment of the County Court, Putnam County (Hickman, J.), rendered May 11, 1983, convicting him of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
There was more than adequate testimony which, if believed by the jury, constituted proof beyond a reasonable doubt. The court did not err in ruling that if defendant testified, the *511complaining witness would be permitted to testify that she recognized his voice as that of her assailant. The same considerations apply in voice identifications as in visual identifications (People v Collins, 60 NY2d 214). Accordingly, just as an in-court visual identification is not precluded by the absence of a prior lineup, the trial court correctly ruled that an in-court voice identification would not be precluded merely because there was no prior voice lineup.
Defendant’s remaining contentions have been considered and found to be without merit. O’Connor, J. P., Weinstein, Niehoff and Eiber, JJ., concur.